Case 1:18-cv-05427-JSR Document 148-8 Filed 04/24/19 Page 1 of 10




                REDACTED
                  EXHIBIT 
     Case 1:18-cv-05427-JSR Document 148-8 Filed 04/24/19 Page 2 of 10

+DQVHQ-RKQ/                                         )HEUXDU\

                                                                         
                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


      SIMO HOLDING, INC.,             )
                                      )
               Plaintiff,             )
                                      )
               vs.                    ) Civil Action No.
                                      ) 18-cv-5427-(JSR)
      HONG KONG UCLOUDLINK NETWORK    )
      TECHNOLOGY LIMITED AND          )
      UCLOUDLINK (AMERICA), LTD.,     )
                                      )
               Defendants.            )
      _______________________________ )




                    DEPOSITION OF JOHN L. HANSEN




                    Wednesday, February 13, 2019
                      San Francisco, California




      Reported By:
      Hanna Kim, CLR, CSR No. 13083
      Job No. 46095


                     +HQGHUVRQ/HJDO6HUYLFHV,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 1:18-cv-05427-JSR Document 148-8 Filed 04/24/19 Page 3 of 10

+DQVHQ-RKQ/                                          )HEUXDU\

                                                                          
  1    worldwide sales were, but there was some information
  2    in the record that provided a summary of historical
  3    sales and projection that provided a breakdown that
  4    showed a substantial majority of Skyroam sales
  5    and -- were occurring in the United States.          And my
  6    understanding is a lot of uCloudlink sales occur
  7    overseas.    So you would have to look at the
  8    distribution channels, the customers, the partners,
  9    to understand whether or not they were even
 10    positioned to compete.
 11                So, for example, if a customer purchased a
 12    uCloudlink device in Hong Kong, depending upon where
 13    they purchased it, how they purchased it, Skyroam
 14    may or may not have competed for that sale.          There
 15    has been no analysis of that by Mr. Martinez.
 16          Q.    Well, do they compete for sales in the
 17    United States?
 18          A.    It would depend.
 19          Q.    Depend on what?
 20          A.    It would depend on the customer and
 21    whether or not Skyroam actually competed to make a
 22    sale to that customer.      So they both have sales
 23    available through e-commerce channels.         They have
 24    different rental partners.       So you could have a
 25    consumer that's in a location that only has a


                      +HQGHUVRQ/HJDO6HUYLFHV,QF
                          ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 1:18-cv-05427-JSR Document 148-8 Filed 04/24/19 Page 4 of 10

+DQVHQ-RKQ/                                          )HEUXDU\

                                                                          
  1    in the United States or people that were -- or, let
  2    me strike that.     That's a confusing question.
  3                So is there any indication in the data of
  4    what devices are using that data?
  5          A.    Not that I'm aware of.
  6          Q.    How does -- if you know, how does
  7    uCloudlink determine how much data is consumed in
  8    the United States?
  9          A.    Technically, I'm not aware of the
 10    mechanisms they used.
 11          Q.    Okay.   Someone living in the United States
 12    presumably would not need to buy U.S. day pass
 13    because they could just use their cell phone that
 14    they have here in the United States, right?
 15                MR. BUSBY:    Objection.
 16                THE WITNESS:    That's one possibility.
 17    BY MR. DAVIS:
 18          Q.    Did you look at any data that was used
 19    outside of the United States?
 20          A.    The information that I had on total data
 21    use came from informational summary of uCloudlink.
 22    So it wasn't granular in nature, but it did provide
 23    an overall average daily gigabytes of data use for
 24    worldwide for uCloudlink.
 25          Q.    Okay.   Did you try to determine how much


                      +HQGHUVRQ/HJDO6HUYLFHV,QF
                          ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 1:18-cv-05427-JSR Document 148-8 Filed 04/24/19 Page 5 of 10

+DQVHQ-RKQ/                                          )HEUXDU\

                                                                          
  1    data was used by U.S. citizens who had purchased an
  2    uCloudlink device?
  3          A.    I did not.
  4          Q.    So to give you an example, if someone had
  5    purchased a uCloudlink hotspot here in the United
  6    States, but then traveled to Spain, and used data in
  7    Spain, does your damages analysis capture data usage
  8    in Spain for that U.S. consumer who bought a Wi-Fi
  9    hotspot here?
 10          A.    The data usage that I have utilized is
 11    data usage within the United States.         So I haven't
 12    used -- I didn't -- that information is not
 13    available, as I understand it, that would allow you
 14    to track data usage to a particular device, and the
 15    location of where that data was used, in particular.
 16          Q.    Do you think it would be appropriate to
 17    include, in the royalty base, data that was used
 18    abroad by a United States person who bought a
 19    uCloudlink device in the United States?
 20                MR. BUSBY:    Objection.
 21                THE WITNESS:    I don't believe so.
 22    BY MR. DAVIS:
 23          Q.    Why not?
 24          A.    My understanding is that use of a device
 25    overseas would not be active infringement.          Selling


                      +HQGHUVRQ/HJDO6HUYLFHV,QF
                          ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 1:18-cv-05427-JSR Document 148-8 Filed 04/24/19 Page 6 of 10

+DQVHQ-RKQ/                                          )HEUXDU\

                                                                          
  1    data services, in and of themselves, is not an act
  2    of infringement.     So the usage that's occurring
  3    overseas would not be subject to United States
  4    patent law.
  5          Q.    But your smallest salable practicing --
  6    patent-practicing unit is not a service, it's just
  7    components of a device, right?
  8          A.    That's correct.
  9          Q.    And so how can you say that's the smallest
 10    salable patent-practicing unit and yet not encompass
 11    for the data for which you say damages -- or the
 12    royalty base should be made up of?
 13          A.    Because the device has to be used with
 14    data.   So what I've done is, I've taken data that's
 15    actually used in the United States as a surrogate or
 16    basis to understand the relative value of offering
 17    their combined product and service for use in the
 18    United States.     So they're going to be products, as
 19    I understand, that could have been sold overseas.
 20    That would not be an infringing sale, that could be
 21    brought to the United States and used.         And I've
 22    used -- I've included that in the royalty base any
 23    data that that product used.       My understanding is
 24    that selling the data service in the U.S. doesn't
 25    infringe.    Selling the product overseas doesn't


                      +HQGHUVRQ/HJDO6HUYLFHV,QF
                          ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 1:18-cv-05427-JSR Document 148-8 Filed 04/24/19 Page 7 of 10

+DQVHQ-RKQ/                                          )HEUXDU\

                                                                          
  1    customers in the United States even though it may be
  2    for somewhere outside the United States, for
  3    example, Spain?
  4          A.    Could you repeat that, please?
  5          Q.    Sure.
  6                Would Skyroam take into account, during
  7    the hypothetical negotiation, data purchased by
  8    customers in the United States, even though that
  9    data may be used somewhere outside the United
 10    States?
 11          A.    I think it's a consideration.       The
 12    relative importance of the United States market
 13    versus other markets.      The relative data usage,
 14    device sales, those are all pieces of information.
 15          Q.    Earlier you used, I believe, the
 16    phrase "closed system."
 17                Do you recall that?
 18          A.    Yes.
 19          Q.    And so -- and I -- correct me if I get
 20    this wrong, but I believe you described meaning that
 21    once you buy a Skyroam device you have to use the
 22    Skyroam network.     And once you buy a uCloudlink
 23    device, you have to use an uCloudlink network, is
 24    that sort of a fair example?
 25          A.    Well, you don't have to use it.       But the


                      +HQGHUVRQ/HJDO6HUYLFHV,QF
                          ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 1:18-cv-05427-JSR Document 148-8 Filed 04/24/19 Page 8 of 10

+DQVHQ-RKQ/                                          )HEUXDU\

                                                                      
  1    is -- is it why do I have a U.S.-based cell phone?
  2    I'm not following your question.
  3          Q.    No.   I'm just saying that the reason why
  4    people buy U.S. data for uCloudlink and Skyroam is
  5    because they're traveling from abroad into the
  6    United States and they want to use their data at a
  7    lower roaming rate than their roaming rate, right?
  8          A.    My understanding is that's the primary use
  9    case, not just for the United States, but worldwide.
 10          Q.    Okay.   And those people that are traveling
 11    internationally into United States to use U.S. data
 12    are not subscribed to U.S. MNOs such as T-Mobile,
 13    Verizon or AT&T, are they?
 14          A.    I wouldn't expect that they would be.
 15    They may be.
 16          Q.    Well, in order to take advantage of the
 17    U.S. MNO day passes, you have to be subscribed to
 18    their monthly service, correct?
 19          A.    That would be my understanding, yes.
 20          Q.    So you can't just buy a day pass from AT&T
 21    and Verizon, and T-Mobile, without also having a --
 22    some sort of monthly or annual service contract,
 23    correct?
 24          A.    If I followed your question, you need to
 25    be a subscriber to that network?


                      +HQGHUVRQ/HJDO6HUYLFHV,QF
                          ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 1:18-cv-05427-JSR Document 148-8 Filed 04/24/19 Page 9 of 10

+DQVHQ-RKQ/                                          )HEUXDU\

                                                                      
  1                My question was not related to
  2    Mr. Martinez's opinions at all.        It was just if you
  3    know whether or not uCloudlink's direct-to-business
  4    consumers were buying any associated services or
  5    products such as PaaS or SIM banks.
  6          A.    I would have to look back at the source
  7    documents.    As I mentioned previously in this
  8    deposition, the




 12          Q.    Right.
 13                Why would a business just buy just the
 14    units, as opposed to buying the service or the
 15    ability to manage that service?        Do you have any
 16    understanding about that?
 17                MR. BUSBY:    Objection.
 18                THE WITNESS:    It would depend on the
 19    individual business, the size and intended use of
 20    the products.      I -- there are -- there's some
 21    discussion in some of the documents about
 22

 23                 .
 24    BY MR. DAVIS:
 25          Q.    As you sit here today, you don't know


                        +HQGHUVRQ/HJDO6HUYLFHV,QF
                            ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 1:18-cv-05427-JSR Document 148-8 Filed 04/24/19 Page 10 of 10

+DQVHQ-RKQ/                                           )HEUXDU\

                                                                       
  1                      CERTIFICATE OF REPORTER
  2

  3                I, Hanna Kim, a Certified Shorthand
  4    Reporter, do hereby certify:
  5                That prior to being examined, the witness
  6    in the foregoing proceedings was by me duly sworn to
  7    testify to the truth, the whole truth, and nothing
  8    but the truth;
  9                That said proceedings were taken before me
 10    at the time and place therein set forth and were
 11    taken down by me in shorthand and thereafter
 12    transcribed into typewriting under my direction and
 13    supervision;
 14                I further certify that I am neither
 15    counsel for, nor related to, any party to said
 16    proceedings, not in anywise interested in the
 17    outcome thereof.
 18                In witness whereof, I have hereunto
 19    subscribed my name.
 20

 21    Dated:    ____ day of ___________, 2019
 22

 23                        ___________________________
                           Hanna Kim
 24                        CLR, CSR No. 13083
 25



                      +HQGHUVRQ/HJDO6HUYLFHV,QF
                          ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
